Lawrence, Judge:
An imported alloy in the form of granules, composed of iron, nickel, copper, and cobalt, covered by the protests enumerated in the schedule attached hereto and made a part hereof, was classified by the collector of customs as an article, wholly or in chief value of metal, in paragraph 397 of the Tariff Act of 1930 (19 U. S. C. § 1001, par. 397), as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T. D. 51802, and duty was imposed thereon at the rate of 22)4 per centum ad valorem.
It is the claim of plaintiff that the commodity is an alloy used in the manufacture of magnetic steel and, therefore, subject to classification as such in paragraph 302 (o) of said act (19 U. S. C. § 1001, par. 302 (o)), as modified, supra, and dutiable accordingly at the rate of 12)4 per centum ad valorem.
Said paragraph 302 (o), as modified, reads:
302 (o) All alloys used in the manufacture of steel or iron, not specially provided for_ 12)4% ad val.
The only witness in the case, George Susman, testified on behalf of the plaintiff. He stated that he was in business with Metal & Residues, which is a company associated with the plaintiff herein; that, during the past 5 years, he has been buying and selling alloys for steelmaking and made frequent visits to steel mills in the discharge of his duties. He also testified that his firm shipped abroad certain metal scrap material, represented by exhibit 4, which was treated by a patented process to produce the imported product, which is represented by exhibit 1. Reports of chemical analyses, received in evidence as exhibits 2 and 3, disclose that the imported alloys contained approximately the following constituents:
Iron_58%
Nickel.__25%
Copper_ 4%
Cobalt_ 15%
It appears further that the cobalt and nickel content is especially desirable for use in the production of magnetic steel.
The material facts of the case are undisputed, and, since it appears without contradiction that the imported commodity is an alloy, actually used in the manufacture of steel, it is properly dutiable as such in accordance with the terms of paragraph 302 (o), as modified, supra, at the rate of 12)4 per centum ad valorem.
Filed with the record is a statement by defendant that upon consideration of the record and the brief filed by plaintiff it does not desire to reply thereto.
The claim in the protest is sustained, and judgment will be entered accordingly.